Title: Orders, 30 December 1755
From: Washington, George
To: 



Kendal.
Winchester December 30th 1755.

The Commissary is immediately to engage eight waggons to be sent to the Quarter-Master at Alexandria, to bring Stores,

&c. from that place: and he is to make a Report, as soon as he has engaged that number. A Sergeant and six men to pile up the Cannon Ball that be scattered before the magazine; and the Sentry there is to have Orders, not to let them be thrown about again.
After Orders
Whereas there have been some mistakes about settling the arrears of the mens pay for the months of December, January and February last: It is Colonel Washingtons Orders that the Officers who were employed in the Recruiting Service at that time, and had the men under their own command until the Draughts were made in March last, do make off from the Paymasters Books, an exact account of the arrears due the men enlisted by them, who are now effective: they will then receive the amount; and each Officer must settle with his own Recruits, and pay them off; making stoppages of his just accompts; and take each mans receipt for the full arrears due him: which receipt must afterwards be produced to Colonel Washington. The Subaltern Officers who received money from their Captains for Recruiting, must account with them for it: as each Captain has given his receipt for the full sum received, for Recruiting. Three Subalterns who received money from Colonel Washington, must account with him.
